UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7803 Name of Registrant: VANGUARD SCOTTSDALE FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31st Date of reporting period: November 30, 2011 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of November 30, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.7%) U.S. Government Securities (80.3%) United States Treasury Note/Bond 1.375% 11/15/12 2,381 2,409 United States Treasury Note/Bond 0.500% 11/30/12 2,296 2,304 United States Treasury Note/Bond 1.125% 12/15/12 3,622 3,658 United States Treasury Note/Bond 0.625% 12/31/12 2,028 2,038 United States Treasury Note/Bond 3.625% 12/31/12 2,900 3,008 United States Treasury Note/Bond 1.375% 1/15/13 3,085 3,126 United States Treasury Note/Bond 0.625% 1/31/13 2,560 2,573 United States Treasury Note/Bond 2.875% 1/31/13 1,440 1,485 United States Treasury Note/Bond 1.375% 2/15/13 2,584 2,621 United States Treasury Note/Bond 3.875% 2/15/13 1,644 1,717 United States Treasury Note/Bond 0.625% 2/28/13 2,730 2,745 United States Treasury Note/Bond 2.750% 2/28/13 1,325 1,367 United States Treasury Note/Bond 1.375% 3/15/13 3,466 3,519 United States Treasury Note/Bond 0.750% 3/31/13 2,564 2,583 United States Treasury Note/Bond 2.500% 3/31/13 2,844 2,930 United States Treasury Note/Bond 1.750% 4/15/13 1,241 1,267 United States Treasury Note/Bond 0.625% 4/30/13 2,414 2,428 United States Treasury Note/Bond 3.125% 4/30/13 1,782 1,855 United States Treasury Note/Bond 1.375% 5/15/13 3,707 3,769 United States Treasury Note/Bond 3.625% 5/15/13 1,405 1,474 United States Treasury Note/Bond 0.500% 5/31/13 3,375 3,389 United States Treasury Note/Bond 3.500% 5/31/13 1,355 1,421 United States Treasury Note/Bond 1.125% 6/15/13 2,478 2,512 United States Treasury Note/Bond 0.375% 6/30/13 4,975 4,987 United States Treasury Note/Bond 3.375% 6/30/13 2,387 2,506 United States Treasury Note/Bond 1.000% 7/15/13 2,809 2,843 United States Treasury Note/Bond 0.375% 7/31/13 3,100 3,107 United States Treasury Note/Bond 3.375% 7/31/13 2,832 2,979 United States Treasury Note/Bond 0.750% 8/15/13 3,590 3,620 United States Treasury Note/Bond 4.250% 8/15/13 3,448 3,682 United States Treasury Note/Bond 0.125% 8/31/13 1,650 1,646 United States Treasury Note/Bond 3.125% 8/31/13 2,090 2,194 United States Treasury Note/Bond 0.750% 9/15/13 1,498 1,511 United States Treasury Note/Bond 0.125% 9/30/13 2,175 2,170 United States Treasury Note/Bond 3.125% 9/30/13 1,966 2,069 United States Treasury Note/Bond 0.500% 10/15/13 981 985 United States Treasury Note/Bond 0.250% 10/31/13 3,950 3,949 United States Treasury Note/Bond 2.750% 10/31/13 1,807 1,893 United States Treasury Note/Bond 0.500% 11/15/13 2,094 2,103 United States Treasury Note/Bond 4.250% 11/15/13 2,378 2,562 United States Treasury Note/Bond 2.000% 11/30/13 807 835 United States Treasury Note/Bond 0.750% 12/15/13 2,054 2,074 United States Treasury Note/Bond 1.500% 12/31/13 1,581 1,621 United States Treasury Note/Bond 1.000% 1/15/14 1,851 1,878 United States Treasury Note/Bond 1.750% 1/31/14 1,359 1,401 United States Treasury Note/Bond 1.250% 2/15/14 2,311 2,359 United States Treasury Note/Bond 4.000% 2/15/14 2,254 2,437 United States Treasury Note/Bond 1.875% 2/28/14 1,616 1,673 United States Treasury Note/Bond 1.250% 3/15/14 1,183 1,209 United States Treasury Note/Bond 1.750% 3/31/14 2,259 2,335 United States Treasury Note/Bond 1.250% 4/15/14 2,131 2,178 United States Treasury Note/Bond 1.875% 4/30/14 2,275 2,359 United States Treasury Note/Bond 1.000% 5/15/14 2,580 2,622 United States Treasury Note/Bond 4.750% 5/15/14 3,904 4,324 United States Treasury Note/Bond 2.250% 5/31/14 4,322 4,526 United States Treasury Note/Bond 0.750% 6/15/14 2,605 2,631 United States Treasury Note/Bond 0.625% 7/15/14 6,120 6,162 United States Treasury Note/Bond 2.625% 7/31/14 300 318 United States Treasury Note/Bond 0.500% 8/15/14 7,000 7,024 United States Treasury Note/Bond 0.250% 9/15/14 4,825 4,808 United States Treasury Note/Bond 2.375% 9/30/14 200 211 United States Treasury Note/Bond 0.500% 10/15/14 5,125 5,138 United States Treasury Note/Bond 0.375% 11/15/14 7,725 7,719 United States Treasury Note/Bond 4.250% 11/15/14 1,000 1,113 Agency Bonds and Notes (19.4%) 1 Citibank NA 1.750% 12/28/12 650 660 2 Federal Agricultural Mortgage Corp. 1.250% 12/6/13 45 46 2 Federal Farm Credit Bank 1.750% 2/21/13 200 204 2 Federal Farm Credit Bank 1.375% 6/25/13 60 61 2 Federal Farm Credit Bank 1.125% 2/27/14 100 101 2 Federal Farm Credit Bank 2.625% 4/17/14 550 576 2 Federal Farm Credit Bank 1.625% 11/19/14 50 51 2 Federal Home Loan Banks 1.750% 12/14/12 50 51 2 Federal Home Loan Banks 1.500% 1/16/13 25 25 2 Federal Home Loan Banks 1.625% 3/20/13 25 25 2 Federal Home Loan Banks 1.000% 3/27/13 900 908 2 Federal Home Loan Banks 3.875% 6/14/13 50 53 2 Federal Home Loan Banks 1.875% 6/21/13 2,100 2,152 2 Federal Home Loan Banks 0.500% 8/28/13 1,300 1,303 2 Federal Home Loan Banks 4.000% 9/6/13 315 335 2 Federal Home Loan Banks 0.375% 11/27/13 350 350 2 Federal Home Loan Banks 0.875% 12/27/13 2,510 2,532 2 Federal Home Loan Banks 2.500% 6/13/14 100 105 2 Federal Home Loan Banks 5.500% 8/13/14 700 791 2 Federal Home Loan Banks 4.500% 11/14/14 100 111 3 Federal Home Loan Mortgage Corp. 0.625% 12/28/12 1,670 1,676 3 Federal Home Loan Mortgage Corp. 0.750% 12/28/12 150 151 3 Federal Home Loan Mortgage Corp. 0.750% 3/28/13 1,675 1,685 3 Federal Home Loan Mortgage Corp. 1.625% 4/15/13 2,885 2,939 3 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 375 401 3 Federal Home Loan Mortgage Corp. 0.375% 10/30/13 1,575 1,572 3 Federal Home Loan Mortgage Corp. 0.375% 11/27/13 500 499 3 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 265 276 3 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 405 439 3 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 1,065 1,084 3 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 190 199 3 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 285 303 3 Federal Home Loan Mortgage Corp. 1.000% 7/30/14 325 328 3 Federal Home Loan Mortgage Corp. 1.000% 8/20/14 575 579 3 Federal Home Loan Mortgage Corp. 1.000% 8/27/14 925 933 3 Federal Home Loan Mortgage Corp. 0.500% 9/19/14 475 472 3 Federal Home Loan Mortgage Corp. 0.750% 11/25/14 500 501 3 Federal National Mortgage Assn. 0.375% 12/28/12 1,355 1,357 3 Federal National Mortgage Assn. 0.750% 2/26/13 1,200 1,207 3 Federal National Mortgage Assn. 4.375% 3/15/13 1,850 1,948 Short-Term Government Bond Index Fund 3 Federal National Mortgage Assn. 1.500% 6/26/13 530 540 3 Federal National Mortgage Assn. 3.875% 7/12/13 280 296 3 Federal National Mortgage Assn. 0.500% 8/9/13 1,125 1,128 3 Federal National Mortgage Assn. 1.250% 8/20/13 550 558 3 Federal National Mortgage Assn. 2.875% 12/11/13 880 923 3 Federal National Mortgage Assn. 0.750% 12/18/13 2,065 2,077 3 Federal National Mortgage Assn. 2.750% 2/5/14 645 676 3 Federal National Mortgage Assn. 1.250% 2/27/14 600 609 3 Federal National Mortgage Assn. 2.750% 3/13/14 515 541 3 Federal National Mortgage Assn. 1.125% 6/27/14 475 481 3 Federal National Mortgage Assn. 0.875% 8/28/14 1,250 1,257 3 Federal National Mortgage Assn. 0.625% 10/30/14 1,375 1,373 3 Federal National Mortgage Assn. 2.625% 11/20/14 600 634 3 Federal National Mortgage Assn. 0.750% 12/19/14 500 500 1 General Electric Capital Corp. 2.125% 12/21/12 255 260 Private Export Funding Corp. 3.050% 10/15/14 175 186 Total U.S. Government and Agency Obligations (Cost $209,799) Market Value Coupon Shares ($000) Temporary Cash Investment (1.3%) Money Market Fund (1.3%) 4 Vanguard Market Liquidity Fund (Cost $2,788) 0.135% 2,788,000 2,788 Total Investments (101.0%) (Cost $212,587) Other Assets and Liabilities-Net (-1.0%) Net Assets (100%) 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Short-Term Government Bond Index Fund Level 1—
